Title: From George Washington to Israel Shreve, 7 December 1780
From: Washington, George
To: Shreve, Israel


                        
                            Sir
                            Head Quarters New Windsor Decr 7th 1780
                        
                        I returned to this place last Evening where I found your letter of the 4th. I cannot
                            conceive how my Instructions of the 27th of Novemr could have miscarried—Inclosed you have a Copy of them, which you will
                            follow—I am sorry for the accident which happened to my first orders as you have thereby lost a spell of very fine Weather
                            for hutting. I am Yr &c.

                    